UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) P.O. BOX 161465, MIAMI, FLORIDA 33116 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD P.O. BOX 161465, MIAMI, FL 33116 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30 Date of reporting period: 07/01/10 - 12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. The Herzfeld Building PO Box 161465 Miami, FL33116 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. PO Box 161465 Miami, FL33116 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA02116 (617) 443-6870 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA19103 Independent Auditors Rothstein, Kass & Company, P.C. 4 Becker Farm Road Roseland, NJ07068 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela ("Caribbean Basin Countries").The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA - 2 - Letter to Stockholders February 4, 2011 Dear Fellow Stockholders: We are pleased to present our Semi-Annual Report for the period ended December 31, 2010.On that date the net asset value of The Herzfeld Caribbean Basin Fund, Inc. stood at $7.85 per share, up 28.27% for the six-month period, while the share price closed at $7.17 per share, a gain of 26.46%. For the 12-month period ended December 31st, the Fund’s net asset value rose from $6.61 per share to $7.85, up 18.76%, while the share price advanced from $6.42 to $7.17, a gain of 11.68%. Portfolio Commentary The Fund seeks long-term capital appreciation through investment in companies which the Advisor believes are poised to benefit from economic, political, structural and technological developments in countries of the Caribbean Basin.In that region of the world, one cannot overlook the potential impact of changes in Cuba, which we feel will shape the development and future economic growth of the entire region.As we’ve noted before, our focus on the Caribbean is two-fold: we look for companies which we believe will benefit from a resumption of trade with Cuba, and also, for companies in the region which we believe have good prospects even if there is no change in US policy towards Cuba. Within Cuba we are beginning to see changes. For instance, through an alliance with Alcatel-Lucent of France, Cuba has been laying a new fiber optic cable.The updated technology is expected to greatly increase the country’s bandwidth capa- - 3 - Letter to Stockholders (continued) bilities.Though a relatively small step, such incremental advances can, over time, help to bolster the free flow of ideas between Cuba and the outside world.We are optimistic about the continuation of this type of infrastructure build and look for any projects that involve US companies, where permitted, under the current embargo. US policy change towards Cuba remains slow and difficult.For instance, in our last report we mentioned The Travel Restriction Reform and Export Enhancement Act (H.R. 4645), which was making its way through the legislature at the time.The Act was met with a roadblock, a split in Congress.Nevertheless, in January, President Obama issued an executive order allowing travel to Cuba with access granted based on academic and religious criteria.The order also increased the amount and category of cash remittances permitted to be sent to Cubans.For the first time ever, Americans can send such money to help Cubans start small businesses.We were pleased with President Obama’s tactfulness in utilizing his executive order privileges and showing leadership in strengthening diplomatic ties. One portfolio holding that should benefit from the changes is Western Union (WU).The company is already well positioned to handle the new $500 per person quarterly remittance allocation Americans are permitted to send to Cubans. Two other holdings are poised to take advantage of a future lifting of travel restrictions to the island: Carnival Corp. (CCL) and Royal Caribbean Cruises Ltd. (RCL).Cuba is expected to be a coveted port-of-call.We remain bullish on the cruise line industry with, or without, a Cuban-play. RCL’s share price recently moved above price levels prevailing before the 2008 financial crisis. Our core portfolio holdings remain largely unchanged from the last report, with the exception of Freeport McMoran Copper and Gold (FCX).After ranking as our third largest holding, FCX was sold during September, 2010.FCX has been part of the portfolio for the past two years.From its lows in late 2008, the stock price has increased more than four fold and we captured a large portion of the gain through trading the shares.We took advantage of the improved price to sell the position and added to some of our other favorites. - 4 - Letter to Stockholders (continued) We have also started to invest in a few fledgling companies that are highly speculative, but have a pure Cuba business plan. Largest Allocations The following tables present our largest investment and geographic allocations as of December 31, 2010. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 51.58% Seaboard Corporation 9.02% Mexico 17.47% Copa Holdings S.A. 6.56% Panama 9.03% Watsco Incorporated 6.40% Colombia 5.58% Coca Cola Femsa, S.A.B.de C.V.ADR 6.36% Bahamas 4.80% Carnival Corp. 6.25% Cayman Island 2.46% Royal Caribbean Cruises Ltd. 6.21% Puerto Rico 0.72% Bancolombia, S.A. 5.58% Belize 0.29% America Movil, S.A.B. de C.V.ADR 4.64% Cuba 0.00% Norfolk Southern Corporation 4.09% Cash and Other Countries 8.07% Mastec, Inc. 3.81% Daily net asset values and press releases by the Fund are available on the Internet at www.herzfeld.com. We would like to thank the members of the Board of Directors for their hard work and guidance and also thank our fellow stockholders for their continued support and suggestions. Sincerely, Thomas J. Herzfeld Chairman of the Board, President and Portfolio Manager Erik M. Herzfeld Portfolio Manager - 5 - Schedule of Investments as of December 31, 2010 (unaudited) Shares or Principal Amount Description Fair Value Common stocks - 92.07% of net assets Airlines - 6.56% Copa Holdings, S.A. $ Banking and finance - 9.66% Bancolombia, S.A. Banco Latinoamericano de Exportaciones, S.A. Doral Financial Corp.* Popular Inc. W Holding Co. Inc.* Western Union Company Communications - 12.10% América Móvil, S.A.B. de C.V. ADR América Móvil, S.A.B. de C.V. Series A América Móvil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc.* Grupo Radio Centro, S.A.B. ADR Grupo Televisa, S.A.B. ADR Level 3 Communications* Spanish Broadcasting System, Inc.* Telefonos de Mexico, S.A.B. de C.V. ADR Series L Telefonos de Mexico, S.A.B. de C.V. Series L Conglomerates and holding companies - 0.28% Admiralty Holding Company* 75 BCB Holdings Ltd.* Shellshock Ltd. Ord.* Construction and related - 5.40% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR (Note 2)* Mastec, Inc.* *Non-income producing See accompanying notes - 6 - Schedule of Investments as of December 31, 2010 (unaudited) (continued) Shares or Principal Amount Description Fair Value Consumer products and related manufacturing - 7.05% Grupo Casa Saba, S.A.B. de C.V. ADR $ Watsco Incorporated Food, beverages and tobacco - 8.83% Chiquita Brands International Inc.* Cleanpath Resources Corp.* Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Fresh Del Monte Produce Inc. Housing - 2.41% Lennar Corporation Investment companies - 0.01% Shellproof Limited* Leisure - 13.90% Carnival Corp. Royal Caribbean Cruises Ltd.* Steiner Leisure Ltd.* Mining - 0.05% Grupo México, S.A.B. de C.V. Series B Pulp and paper - 0.13% Kimberly-Clark de México, S.A.B. de C.V. Series A Railroad - 4.98% Norfolk Southern Corporation Rail America Inc.* Retail - 1.07% Grupo Elektra, S.A.B. de C.V. Series CPO Wal-Mart de México, S.A.B. de C.V. Series V *Non-income producing See accompanying notes - 7 - Schedule of Investments as of December 31, 2010 (unaudited) (continued) Shares or Principal Amount Description Fair Value Service - 0.01% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B $ Trucking and marine freight - 14.44% Grupo TMM, S.A.B. ADR* Seaboard Corporation Seacor Holdings, Inc. Teekay Corporation Teekay LNG Partners LP Trailer Bridge, Inc.* Ultrapetrol Bahamas Ltd.* Utilities - 4.94% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company (Note 2)* 67 Teco Energy Inc. Other - 0.25% Cuba Business Development (Note 2)* Impellam Group* Margo Caribe, Inc.* Siderurgica Venezolana Sivensa, S.A. ADR (Note 2)* 79 Siderurgica Venezolana Sivensa, S.A. Series B (Note 2)* Xcelera, Inc. (Note 2)* Total common stocks (cost $23,251,912) $ *Non-income producing See accompanying notes - 8 - Schedule of Investments as of December 31, 2010 (unaudited) (continued) Shares or Principal Amount Description Fair Value Bonds - 0% of net assets $165,000 Republic of Cuba - 4.5%, 1977 - in default $ Total bonds (cost $63,038) (Note 2)* $ U.S. Treasury Obligations - 6.86% of net assets $2,000,000 U.S. Treasury Bills due 1/11/11, 0% coupon $ Total U.S. Treasury Bills (cost $1,999,992) $ Other assets less liabilities - 1.07% of net assets $ Net assets - 100% $ The investments are concentrated in the following geographic regions (as percentages of net assets): United States of America % Mexico % Panama % Colombia % Other, individually under 5%** % % *Non-income producing **Amount includes other assets less liabilities of 1.07% See accompanying notes - 9 - Statement of Assets and Liabilities as of December 31, 2010 (unaudited) ASSETS Investments in securities, at fair value (cost $23,314,950) (Notes 1 and 2) $ Cash and equivalents Dividends receivable Other assets TOTAL ASSETS LIABILITIES Accrued investment advisor fee (Note 3) $ Other payables TOTAL LIABILITIES NET ASSETS (Equivalent to $7.85 per share based on 3,713,071* shares outstanding) $ Net assets consist of the following: Common stock, $.001 par value; 100,000,000 shares authorized; 3,713,071 shares issued and outstanding $ Additional paid-in capital Accumulated net investment loss and net realized loss on investments ) Net unrealized gain on investments (Notes 4 and 5) NET ASSETS $ *213,222 shares issued through dividend reinvestment plan and 1,812,293 shares issued through rights offering (Note 6) See accompanying notes. - 10 - Statement of Operations Year Ended December 31, 2010 (unaudited) INVESTMENT INCOME AND EXPENSES Dividends and interest $ Investment advisor fees (Note 3) $ Custodian fees Professional fees Insurance CCO salary Printing and postage Transfer agent fees Listing fees Director fees Proxy services Other Total investment expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Net increase in unrealized appreciation on investments and foreign currency NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes. - 11 - Statements of Changes in Net Assets Six Months Ended 12/31/10 Year-Ended (unaudited) 6/30/10 INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and foreign currency Net increase in unrealized appreciationon investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS NET DISTRIBUTIONS TO STOCKHOLDERS TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning Ending $ $ See accompanying notes. - 12 - Financial Highlights Six Months Ended Year Ended June 30 12/31/10 (unaudited) PER SHARE OPERATING PERFORMANCE (For a share of capital stock outstanding for each time period indicated) Net asset value, beginning of year $ Operations: Net investment income (loss)1 ) Net realized and unrealized gain (loss) on investment transactions1 ) ) Total from operations ) ) Distributions: From net investment income ) ) From net realized gains ) ) ) Total distributions ) ) ) Net asset value, end of year $ Per share market value, end of year $ Total investment return (loss) based on market value per share % %) %) %) % RATIOS AND SUPPLEMENTAL DATA Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets %2 % Ratio of net investment income (loss)to average net assets %)2 %) %) % %) Portfolio turnover rate 7
